Case 1:18-cv-00924-CFC-SRF Document 532 Filed 03/10/20 Page 1 of 3 PageID #: 34896




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


  GENENTECH, INC.,

                 Plaintiffs,
                                              C.A. No. 18-924-CFC-SRF
        v.
                                              Original Version Filed: March 3, 2020
  AMGEN INC.,                                 Public Version Filed: March 10, 2020
                 Defendant.


      STIPULATION AND [PROPOSED] ORDER EXTENDING CERTAIN
                PRETRIAL SUBMISSION DEADLINES

        WHEREAS



             ;

        WHEREAS Epiq experienced a complete and total system-wide interruption

  of all services (the “Epiq outage”) beginning the morning of Saturday, February

  29, 2020 (see attached Declaration of                                );

        WHEREAS, as a result of the Epiq outage,

                                          ;

        WHEREAS Amgen’s Initial Exhibit List (L.R. 16.3(c)(6)) is currently due

  Tuesday, March 3, 2020;

        WHEREAS

                                   ;
Case 1:18-cv-00924-CFC-SRF Document 532 Filed 03/10/20 Page 2 of 3 PageID #: 34897




        WHEREAS



                     ;

        NOW THEREFORE, it is hereby stipulated and agreed by the Parties,

  subject to the approval of the Court, that:



        Genentech, Inc. and Amgen Inc. hereby stipulate and agree, subject to the

  approval of the Court, to extend Amgen’s deadline for service of its Initial Exhibit

  List for four full days, measured from the time that

                                                         .

        Genentech, Inc. and Amgen Inc. hereby further stipulate and agree, subject

  to the approval of the Court, that the deadline for service of Objections to Exhibits

  and Counter-Exhibits will be extended automatically such that it is fourteen days

  from the date Amgen’s Initial Exhibit List is served, and the deadline for service of

  Objections to Counter-Exhibits is extended automatically such that it is six days

  from the date that Counter-Exhibits are served.

          Genentech, Inc. and Amgen Inc. hereby further stipulate and agree, subject

  to the approval of the Court, to meet and confer and seek approval from the Court

  for further modifications to the Schedule for Pretrial Exchange as needed to

  address any impact to other deadlines caused by the Epiq outage.
Case 1:18-cv-00924-CFC-SRF Document 532 Filed 03/10/20 Page 3 of 3 PageID #: 34898




        No other deadlines set forth in the Stipulation and Schedule for Pretrial

  Exchange (D.I. 489) are affected by this stipulation.



 MCCARTER & ENGLISH, LLP                SMITH, KATZENSTEIN & JENKINS LLP

 /s/ Daniel M. Silver                   /s/ Neal C. Belgam
 Michael P. Kelly (#2295)               Neal C. Belgam (#2721)
 Daniel M. Silver (#4758)               Eve H. Ormerod (#5369)
 Alexandra M. Joyce (#6423)             Jennifer M. Rutter (#6200)
 Renaissance Centre                     1000 West Street, Suite 1501
 405 N. King Street, 8th Floor          Wilmington, DE 19801
 Wilmington, DE 19801                   (302) 652-8400
 (302) 984-6300                         nbelgam@skjlaw.com
 mkelly@mccarter.com                    eormerod@skjlaw.com
 dsilver@mccarter.com                   jrutter@skjlaw.com
 ajoyce@mccarter.com
                                        Attorneys for Defendant
 Attorneys for Plaintiff                Amgen Inc.
 Genentech, Inc.


  Dated: March 3, 2020

        SO ORDERED this _____ day of _________________, 2020.

                                               ______________________________
                                               United States District Judge
